                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ANGEL FERMIN DELGADO,
                                                     Civil No. 2:19–cv–254
                                                     Crim No. 2:17–cr–119
       Movant,                                       Judge Michael H. Watson
                                                     Magistrate Judge Kimberly A. Jolson
       v.

UNITED STATES OF AMERICA,

       Respondent.

                            REPORT AND RECOMMENDATION

       Movant, a federal prisoner, has filed a pro se motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct sentence. (Doc. 40.) This case has been referred to the Undersigned pursuant to

28 U.S.C § 636(b) and Columbus’ General Order 14-1 regarding assignments and references to

United States Magistrate Judges.

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Court (“Rule 4(b)”), this Court must conduct a preliminary review and determine whether

“it plainly appears from the motion, any attached exhibits, and the record of prior proceedings that

the moving party is not entitled to relief.” If it does so appear, the motion must be dismissed. Id.

Rule 4(b) allows for the dismissal of motions that state “only bald legal conclusions with no

supporting factual allegations.” Pettigrew v. United States, 480 F.2d 681, 684 (6th Cir. 1973)

(quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). For the following reasons, it plainly

appears that Movant is not entitled to relief because the Court lacks jurisdiction to entertain

Movant’s claim.      Accordingly, the Undersigned RECOMMENDS that this action be

DISMISSED without prejudice.
        On October 3, 2017, Movant pleaded guilty, pursuant to a negotiated plea agreement, to

one count of conspiracy to possess with intent to distribute more than 100 grams of heroin in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i), and 846, and 18 U.S.C. §3553(f). (Doc. 26, 28,

37.) On January 25, 2018, the Court sentenced Movant to a term of imprisonment of 36 months

to be followed by a two-year term of supervised release. (Doc. 35.) Movant was to receive jail-

time credit from April 21, 2017. (Doc. 37.) Movant did not file a direct appeal. Movant is

incarcerated at Moshannon Valley Correctional Center, in Phillipsburg, Pennsylvania. (Doc. 39,

at PAGE ID # 88.)

        On January 20, 2019, Movant executed his motion to vacate under §2255 and placed it in

the prison mailing system. (Doc. 40, at PAGE ID ## 91–92.) Although the motion is not entirely

clear, Movant appears to claim that his sentence has not been calculated correctly. Movant states

that “the cause of this matter it’s about the sentencing term” and that he is “claiming” credit for 24

days that he served. (Doc. 40, at PAGE ID # 89.) Movant asks the Court to “allow him to get all

the time he has spent in jail.” (Id.) Movant additionally states that he was arrested on April 21,

2017, and appears to contend that he will not get “full credit for all the time [he] spent in jail”

unless his sentence term is construed to have commenced on that date. (Id., at PAGE ID # 90.)

        To the extent Movant claims that his sentence has been miscalculated, this Court lacks

jurisdiction to entertain that claim. “After a district court sentences a federal offender, the Attorney

General, through the [Bureau of Prisons (“BOP”) ], has the responsibility for administering the

sentence.” United States v. Wilson, 503 U.S. 329, 335 (1992). The scope of the BOP’s general

responsibility includes the duty to compute jail–time credit pursuant to 18 U.S.C. § 3585(b). See

id.   A federal prisoner seeking to challenge the BOP’s credit computation must first seek

administrative review through the BOP’s review processes before seeking judicial relief pursuant



                                                   2
to 28 U.S.C. § 2241. Id. See also United States v. Westmoreland, 974 F.2d 736, 738 (6th Cir.

1992). Movant has not alleged that he has exhausted his available administrative remedies in

connection with this claim. See Wilson, 503 U.S. at 333; Westmoreland, 974 F.2d at 737.

Moreover, judicial review of such a claim is properly asserted— not under 28 U.S.C. § 2255 in

the sentencing court— but under 28 U.S.C. § 2241 in a court vested with jurisdiction over the

movant’s custodian. United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). See also

Charles v. Chandler, 180 F.3d 753, 755-56 (6th Cir. 1999) (per curiam). Movant is incarcerated

in Phillipsburg, Pennsylvania, which is in a county served by the United States District Court for

the Middle District of Pennsylvania.

       Movant also states that “his attorney didn’t fulfill her promise, she told, him that may we

can win the case and get time served for you.” (Doc. 40, at PAGE ID # 89.) It appears that Movant

claims that his attorney told him that he would receive credit for time served but that he has not

received that credit because his sentence has not been construed to have commenced on April 21,

2017. (Id. at PAGE ID # 89–90.) Accordingly, it appears that Movant complains about the

miscalculation rather than his attorney’s performance.

                               RECOMMENDED DISPOSITION

       For these reasons, the Magistrate Judge recommends that Movant’s claim be construed as

one brought under § 2241 and that it be DISMISSED without prejudice because this Court lacks

jurisdiction to entertain such a claim.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation (“R&R”), that party may, within

fourteen days of the date of this R&R, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with



                                                3
supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to this R&R will result in a waiver

of the right to have the District Judge review the R&R de novo, and also operates as a waiver of

the right to appeal the decision of the District Court adopting the R&R. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: February 12, 2019                               /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
